On the Merits.
[2] The accountant must be held bound by the account she presented to the court. We are relieved from the necessity of giving consideration to any issues arising anterior to the filing of appellant’s petition asking to have reversed the judgment appealed from in those respects that it amends her account. The opponent, W. B. Thompson & Co., has not answered the appeal, nor asked for the amendment of the judgment homologating the account.
We have read the judgment approving the account, and have given consideration to each item, and found no error.
The creditors who may be affected as to their interests in the changes and amendments made to the account in the court below are not before this court complaining either personally or through the administratrix. Only the administratrix complains of the amendments. We think those amendments were correctly made by the judge of the district court.
[3] We have read the evidence introduced ■on trial of the opposition in the lower court. It shows that the administratrix is frail and delicate, not accustomed to business, and therefore- relied upon the advice of counsel .and on the partner of her late husband. If under their advice anything was done which should not have been done, it was not disclosed, and consequently we can only affirm the judgment. In matter of mere- details certain changes were made, and amendments. They will remain as they are, sustained by law and facts. Moreover, appellees, as before stated, are bound by the judgment. As to appellant, we have not found that he has good cause of complaint. The issues are of fact, and have been properly decided. We have found no error.
For reasons stated, the judgment is affirmed.